Myrick, J.:
The defendant was tried and convicted on an indictment framed under section 148 of the Penal Code. The charge is, that he “ did willfully and unlawfully resist, delay, and obstruct one H. E. West, a public officer, to wit, duly elected, qualified, and acting Constable of Pajaro Township, of the County of Monterey, of the State of California, in the discharge and attempt to discharge his duty as such officer, to wit, in the service of a warrant for the arrest of said Timothy Craig, on a warrant duly issued and placed in said H. E. West’s hands as such Constable, by one M. L. Ketchum, a *371Justice of the Peace of said county, charging said Timothy Craig with an assault with a deadly weapon, contrary,” etc. To this indictment a demurrer was interposed on behalf of the defendant, and the same was overruled by the Court.
We are of the opinion that the demurrer should have been sustained, as it does not appear from the indictment, that the offense was committed in the County of Monterey, or that the Justice had any jurisdiction to issue the warrant.
Judgment and order reversed.
Shabpstein" and Thobnton, JJ., concurred.